ORIGii\ AL                                          08/23/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                      Case Number: OP 22-0431


                                           OP 22-0431


 KATHAN D. JOHNSON,
                                                                          AUG 2 3 2022
                                                                        Bowen Greenwood
               Petitioner,                                            Clerk of Supreme Court
                                                                         State of Montana


        v.                                                               ORDER

 CAPTAIN JASON VALDEZ,

               Respondent.



        Kathan D. Johnson has filed his third Petition for Writ of Habeas Corpus, indicating
that he is being held in jail and that his bail is excessive.'          Johnson alleges illegal
incarceration because he has been charged twice for the same crime. He states that the
Municipal Court dismissed a criminal proceeding but that it was [brought] back in District
Court." Johnson also alleges malicious prosecution.
       Johnson has not demonstrated illegal incarceration, and he is not entitled to habeas
corpus relief Habeas corpus affords an applicant an opportunity to challenge collaterally
the legality of his present incarceration. Section 46-22-101(1), MCA; Lott v. State, 2006
MT 279, ¶ 14, 334 Mont. 270, 150 P.3d. 337. As stated before, Johnson's incarceration is
due to his four pending matters.        Johnson does not argue want of bail, pursuant to
§ 46-22-103, MCA. Upon the issuance of final judgments, Johnson has the rernedy of
appeal. Section 46-20-104(1), MCA.
       Johnson should refrain from filing pleadings on his own behalf with this Court while
he is represented by counsel in the District Court. M. R. App. P. 10(1)(c). A court may




 On July 21, 2022, Johnson's third petition for relief was mistakenly placed with his filed second
petition for habeas corpus relief See Johnson v. Cpt. Valdez, No. OP 22-0392, Order (Mont.
Aug. 9, 2022).
refuse to accept pro se pleadings from defendants who are adequately represented by
counsel. State v. Samples, 2005 MT 210, ¶ 15, 328 Mont. 242, 119 P.3d 1191.
      Therefore,
      IT IS ORDERED Johnson's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
      The Clerk is directed to provide a copy of this Order to: the Honorable Michael G.
Moses, District Court Judge; Terry Halpin, Clerk of District Court, Yellowstone County,
under Cause No. DC 21-236; Jacob Andrew Yerger, Yellowstone County Deputy
Attorney; Michael Malone, Defense Counsel; Captain Valdez, Yellowstone County
Detention Center, and Katha
                       alc  D. Johnson personally.
      DATED this     .-.3   ay of August, 2022.




                                           2